Citation Nr: 1548550	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy, and if so, whether service connection is warranted.

2. Entitlement to an initial evaluation in excess of 20 percent for chronic low back strain. 

3. Entitlement to an initial evaluation in excess of 10 percent for tinea.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2015.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The request to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  This issue and the issues of an initial evaluation in excess of 20 percent for chronic low back strain and an initial evaluation in excess of 10 percent for tinea are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A February 2005 rating decision denied the Veteran's original claim for entitlement to service connection for a back condition.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. In a March 2007 rating decision, the Veteran's claim to entitlement to service connection for a back condition was denied.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

3. Evidence received since the March 2007 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for degenerative disc disease of the lumbar spine with radiculopathy.


CONCLUSIONS OF LAW

1. The March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2015). 

2. Since the March 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. The Merits of the Claim

In general, unappealed RO decisions are final.  See 38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

At the outset, the Board notes that in the August 2012 decision letter, the RO determined that new and material evidence had been received.  Therefore, the Veteran's low back claim was reopened.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether he has submitted new and material evidence to reopen the claim of entitlement to service connection for a low back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim for a low back disorder was originally denied in a February 2005 RO decision which determined the evidence did not demonstrate that the Veteran sustained a back injury while on active duty and that this condition either occurred in or was caused by service.  The Veteran did not appeal the decision.  Therefore, the February 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015). 

In December 2006, the Veteran submitted a request to reopen this claim which resulted in the March 2007 rating decision denying the claim.  The March 2007 rating decision determined that the Veteran failed to report to a scheduled VA examination and there is no evidence of a chronic back condition.  The Veteran did not appeal the decision.  Therefore, the March 2007 rating decision is final.  Id.

In May 2012, the Veteran submitted another request to reopen this claim which resulted in the September 2012 rating decision on appeal.  The September 2012 rating decision determined that there was no evidence linking the Veteran's current back condition to service and denied the claim.  The Veteran submitted a timely appeal.

The March 2007 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for degenerative disc disease of the lumbar spine with radiculopathy.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, since the final decision, the Veteran testified under oath before the undersigned Veterans Law Judge that he sought treatment for his back in 2003 or 2004.  The Veteran stated he was told by the VA physician that his degenerative disc disease was mild to moderate and was related to his military service.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

The Veteran's hearing testimony provided additional detailed information regarding the treatment of his degenerative disc disease after separation and possible etiological link between the condition and his military service.  Therefore, the Board concludes that the Veteran's testimony as to the claim does relate to an unestablished fact necessary to substantiate the claim and, thus, is material as it raises a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a).

Since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.



ORDER

As new and material evidence has been received, the claim for entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy, as stated above, the Veteran testified at the May 2015 Board hearing that he was treated for degenerative disc disease of the lumbar spine in 2003 or 2004 and was told by a VA physician that there was a correlation between his condition and service. 

The Board notes it is unclear whether the Veteran has a current disability of degenerative disc disease of the lumbar spine with radiculopathy and whether it is related to his military service.   As such, clarification of his current disability is necessary and the Board finds the Veteran should be afforded a new VA examination addressing this matter.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Board notes that the earliest post-service VA treatment records are dated March 2006.  Therefore, based on the Veteran's testimony, all outstanding treatment records, namely those dated prior to March 2006, should be obtained and associated with the record.

Regarding the Veteran's claims for initial increased disability ratings, he is currently rated as 20 percent disabled for chronic low back strain and 10 percent for tinea.  The Veteran's representative contends in a July 2015 letter that the current ratings do not accurately reflect his current symptomatology as his conditions have worsened since the last VA examination.

The Board notes that the Veteran was indeed afforded a VA examination in August 2012, over three years ago, for his low back condition and tinea.  In light of the assertions of worsening disabilities, the Veteran should be afforded VA examination to determine the current severity of his service-connected chronic low back strain and tinea.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records, to specifically include records all VA treatment records dated prior to March 2006, and any other outstanding records, must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.

2.  Once all outstanding records, to the extent possible, have been obtained and associated with the claims file, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate specialist to ascertain the current nature and etiology of degenerative disc disease of the lumbar spine with radiculopathy.  

After a review of the record on appeal and an examination of the Veteran, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current low back disability, to specifically include degenerative disc disease of the lumbar spine with radiculopathy, is directly related to service, that is, whether such disorder had its onset in, or is otherwise due to, service. 

The examiner must also determine whether any such disorder is proximately due to, the result of, or aggravated by the service-connected chronic low back strain.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

In accordance with the latest worksheet for rating thoracolumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected chronic low back strain.  To the extent possible, the examiner should attempt to attribute current symptoms to specifically diagnosed disorders.  

The examiner is specifically requested to discuss the impact of the service-connected low back strain and associated neurologic abnormalities, if any, on the Veteran's ability to obtain and maintain substantially gainful employment. 

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Once all outstanding records, if any, are obtained and associated with the record, schedule the Veteran a VA skin disorders examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected tinea.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected tinea on his ability to work, if any.  If there are any scars due to the service-connected tinea, the examiner should identify them and provide complete findings related thereto.

The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that all information required for rating purposes is provided by the examiner.  A complete rationale must be provided for any opinion offered.

4.  Upon completion of the foregoing, review the examiners' reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5.  Then, the AOJ should readjudicate each of the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


